Citation Nr: 1824910	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-37 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post right shoulder injury with impingement from December 3, 2010.

2.  Entitlement to a rating in excess of 10 percent for status post anterior cruciate ligament (ACL) tear of the left knee.

3. Entitlement to a rating in excess of 10 percent for right knee osteoarthritis prior to September 19, 2016, and to a rating in excess of 20 percent thereafter (not including from September 27, 2013 to July 1, 2014 when a temporary total rating was in effect for the right knee disability).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran's claims were remanded by the Board in June 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2017, the Board remanded this case, in part, for a sufficient VA examination pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court held that 38 C.F.R. § 4.59 (2017) requires that VA examinations for musculoskeletal disabilities include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Pursuant to the Board's remand, the Veteran was afforded VA shoulder and knee conditions Disability Benefits Questionnaire (DBQ) examinations in September 2017.  However, the examinations were still insufficient pursuant to Correia.  Accordingly, new examinations are required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated copies of the Veteran's VA treatment records and associate them with the Veteran's claims folder.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified, the record clearly documented, and the Veteran afforded an opportunity to respond.

2.  Contact the Veteran and request that he either provide any outstanding relevant treatment records from any private provider, or complete a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran.  The Veteran must then be given an opportunity to respond.

3.  After the above has been completed, schedule the Veteran for VA examinations to assess the current level of severity of his service-connected right shoulder and bilateral knee disabilities.   

The claims folder and this remand must be made available to the examiner for review.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the knees and shoulders.  If possible, the range of motion, in degrees, should be provided for each situation, active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran himself.  The examiner must also offer a flare opinion based on estimates derived from information procured from relevant sources, including the lay statements of Veteran.  The examiner's determination in this regard should, if feasible, must be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If any benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case (SSOC).   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




